8 F.3d 820
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daniel Marion SCHROYER, Plaintiff-Appellant,v.Sergeant PURRINGTON;  Doctor Ong;  Nurse Evans;  NurseDennis; Captain Blunt, Defendants-Appellees.Daniel Marion SCHROYER, Plaintiff-Appellant,v.Edward W. MURRAY, Director of D.O.C.;  R. B. Kessler, HealthAdministrator, D.O.C.;  O. J. Bristow, Chief of NursingServices, D.O.C.;  L. T. Lester, Assistant Warden, P.R.C.C.;Patricia Terrange, Warden Unit C, G.R.C.;  E. B. Wright,Facility Director, G.R.C., Defendants-Appellees.
No. 93-6850.
No. 93-6855.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 20, 1993.Decided:  October 27, 1993.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.
Daniel Marion Schroyer, Appellant Pro Se.
E.D.Va.
DISMISSED
Before PHILLIPS and MURNAGHAN, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Daniel Marion Schroyer commenced two civil actions under 42 U.S.C. § 1983 (1988).  The district court ordered Plaintiff to file the appropriate number of copies of the complaints.  When Plaintiff failed to obey these orders, the district court dismissed the cases without prejudice.   See Ballard v. Carlson, 882 F.2d 93 (4th Cir. 1989), cert. denied, 493 U.S. 1084 (1990).  Plaintiff appeals.  Finding no abuse of discretion,1 we deny leave to proceed in forma pauperis and dismiss the appeals.2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.3

DISMISSED


1
 The more appropriate course for the district court to follow would have been to determine whether Schroyer was indigent within the meaning of 28 U.S.C. § 1915(a) (1988), requiring the court to issue and serve all process under § 1915(d), prior to ordering that he first submit the copies under Fed.  R. Civ. P. 4(d)
However, we find that this error did not amount to an abuse of discretion.  Schroyer moved the district court to dismiss his actions so that he may refile them as one § 1983 action, as he originally intended.  In light of the confused state of the record and Schroyer's intention that these cases be filed as one complaint, we find that dismissing the appeals, rather than remanding for the district court to rule on Schroyer's pauper status, will better secure the just, speedy, and efficient determination of this action.
Additionally, Schroyer requested copies of all the pleadings in these cases.  After reviewing the documents filed in these cases and finding no substantive allegations in any documents other than the complaints, which the district court sent to Schroyer, we deny this request.


2
 Schroyer filed motions for a medical injunction in these two appeals.  Because we find that he has failed to satisfy the criteria for injunctive relief,  see Airport Comm'n of Forsyth County, N.C. v. Civil Aeronautics Bd., 296 F.2d 95 (4th Cir. 1961), we deny these motions


3
 Finding no need for oral argument, we deny Schroyer's Motion for Lodging